77 U.S. 482 (1870)
10 Wall. 482
HANNAUER
v.
WOODRUFF.
Supreme Court of United States.

The case was submitted on a brief of Mr. Garland, for the plaintiff, Hannauer; no counsel appearing contra.
Mr. Justice NELSON announced the judgment of this *483 court, to the effect, that it being equally divided in opinion upon the questions, the case would be remitted to the court below for the purpose of enabling that court to take such action therein as it might be advised; this direction being in conformity, the learned justice observed, with the opinion of the court in Silliman v. The Hudson River Bridge Company.[*]
ORDER ACCORDINGLY.
NOTES
[*]  1 Black, 582.